Citation Nr: 0217567	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  00-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 7, 
1997, for service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1989 to May 1992.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2002, the veteran had a hearing at the RO 
before the undersigned member of the Board.


REMAND

In February 1998, the Reno RO notified the veteran that it 
had not received evidence needed to reopen his claim of 
service connection for right knee disability.  Therefore, 
the RO denied the claim.  In June 1998, the Reno RO received 
the veteran's Notice of Disagreement (NOD) with respect to 
the denial of his request to reopen a claim of service 
connection for right knee disability.  Included with the NOD 
was a claim that the Los Angeles RO had committed clear and 
unmistakable error (CUE) when it denied his claim of service 
connection for right knee disability on March 4, 1995.  

In August 1998, the Reno RO issued the veteran a Statement 
of the Case (SOC), in which the issue on appeal was reported 
as including the question of CUE.  However, in identifying 
the RO decision that was being appealed, the SOC referred 
only to the February 1998 denial of the veteran's request to 
reopen the claim of service connection for a knee 
disability.  The claims folder includes no documentation 
showing an adjudication of the question of whether there was 
CUE in the March 1995 denial of the claim for service 
connection for a right knee disability.   Thus, the claim of 
CUE in the decision of March 1995 remains open.

Because a decision on the claim of CUE in the RO's March 
1995 decision could change the outcome of the claim for an 
earlier effective date for the grant of service connection 
for the right knee disability, the CUE claim is inextricably 
intertwined with the earlier effective date claim that is 
currently on appeal.  For this reason, the CUE question must 
be resolved prior to resolution of the effective date issue.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The case must also be remanded for the issuance of a 
statement of the case on the issue of entitlement to an 
increased rating for the service-connected right knee 
disability.  By its rating action in November 1999, the St. 
Petersburg RO granted the veteran's claim of entitlement to 
service connection for right knee disability.  It assigned a 
20 percent rating for that disorder, effective October 7, 
1997.  The veteran disagreed with that effective date, and 
this appeal ensued.  In his substantive appeal (VA Form 9), 
received in October 2000, the veteran stated that he not 
only disagreed with the effective date of service connection 
for his right knee disability, but also, with the 20 percent 
rating for that disability.  Such a statement constitutes a 
timely NOD with respect to the 20 percent rating for his 
service-connected right knee disability.  Accordingly, the 
Board is required to remand the case and direct the RO to 
send the veteran an SOC with respect to the increased rating 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, further development of the record 
is warranted prior to further appellate action.  
Accordingly, the case is remanded to the RO for the 
following actions:

1.  The RO must develop and adjudicate 
the question of whether the March 4, 
1995, rating action must be reversed or 
amended on the basis of CUE.  38 C.F.R. 
§ 3.105 (2002).  If CUE is not found, 
the veteran must be notified of that 
decision, as well as of his appellate 




rights.  If the RO receives an NOD with 
respect to the decision of CUE, the RO 
must issue the veteran an SOC and give 
him an opportunity to perfect his 
appeal.  The appellant must be notified 
of all the steps necessary to appeal 
this issue, and he must be afforded an 
opportunity to complete the steps.  
38 U.S.C.A. § 7105.

2.  When the foregoing actions have been 
completed, the RO must issue the veteran 
an SOC with respect to the question of 
entitlement to a rating in excess of 20 
percent for his service-connected right 
knee disability.  The RO must then give 
the veteran an opportunity to perfect 
his appeal. The appellant must be 
notified of all the steps necessary to 
apeal this issue, and he must be 
afforded an opportunity to complete the 
steps.  38 U.S.C.A. § 7105.

3.  After these actions are completed, 
the RO must complete any and all actions 
necessary to issue a final decision on 
the veteran's claim for an earlier 
effective date for the grant of service 
connection for a right knee disability. 
If the claim is not resolved to the 
satisfaction of the veteran, the RO must 
send the veteran a supplemental 
statement of the case (SSOC), and give 
him an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




